DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ the chamber is a first chamber and the dry powder drug is a first dry powder drug; the lower portion of the body defines a second chamber containing a second dry powder drug, the exit channel fluidically coupled to the second chamber via the exit opening; and the inhaling on the mouthpiece produces a flow of intake air within the second chamber to disaggregate the second dry powder drug, the disaggregated second dry powder drug exiting the inhalation device via the exit channel” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the limitation “the lower portion of the body defines a second chamber containing a second dry powder, the exit channel fluidically coupled the second chamber via the exit opening” is recited. However, the specification as originally filed does not provides support for a second chamber with a second dry powder.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kallstrand et al. (5,533,505) in view of Asking et al. (6,102,035), and in view of Lucking et al. (2008/0190424).
Regarding claim 1, Kallstrand discloses an inhalation body comprising a body, the body having an upper portion (1) and a lower portion (2) (col. 2, lines 1-10), the body can be positioned in an open position in which the upper portion and the lower portion are disposed in a linear configuration in substantially the same plane (FIG. 2 shows the upper portion and lower portion being in an open position before being secured to one another since they are originally separate they can be positioned in the same plane), the lower portion of the body defining a chamber (3; recess) (col. 2, lines 25-35), the body defining an intake channel  (portion of tubular housing defining air conduit adjacent to air inlet 4) and an exit channel (channel adjacent to air outlet 5) fluidically coupled to the chamber via an exit opening (5) at a first end portion of the body (see FIG. 1), the intake channel fluidically coupled to the chamber via an intake opening (4; air inlet) at a second end portion of the body (see FIG. 1, with a removable partition (6; tape) positioned on an interior surface of the body and covering the chamber to retain a dry powder drug within the chamber (covering the recess around the powder compartment) (col. 2, lines 17-35), and the upper portion relative to the lower portion in a closed configuration in which the upper portion is disposed over the lower portion and at least a portion of the removable partition is disposed between the upper portion and the lower portion of the body (see FIG. 1).
Kallstrand does not specifically disclose the specific manufacturing step of positioning the body within a filling device, and conveying the dry powder drug into the chamber of the lower portion.
However, Asking teaches an inhaler manufacturing process in which an inhaler with a chamber comprises the chamber being filled in a filling device (64; filling station) within an assembly line to convey the dry powder drug into the chamber (see col. 6, lines 5-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of manufacturing the inhaler of Kallstrand to have the inhaler body be positioned within a filling device for conveying the dry powder into the chamber as taught by Asking since filling stations are common practice manufacturing process to efficiently, consistently and reliably fill inhalers with accurate dosage.
The now modified method of Kallstrand does not specifically disclose that the upper portion is folded relative to the lower portion from the open configuration to the closed configuration.
Lucking teaches a method of manufacturing an inhaler in with a body with an upper and lower portion which are configured to be positioned in an open position with the upper and lower portion being in linear configuration substantially on the same plane (first body member and the second body member may form a so called “living” hinge or preformed fold line) (para. 0033), wherein after a chamber is filled with a dry powder drug, the upper portion is folded relative to the lower portion into a closed configuration (para. 0040; see also FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the body and the manufacturing method of Kallstrand such that the upper portion is folded relative to the lower portion from the open configuration to the closed configuration (that is to make the upper and lower portion of Kallstrand to be foldable with a living hinge) as taught by Lucking in order to simplify and make more efficient the manufacturing process with less discrete part.
Regarding claim 2, the modified method of Kallstrand discloses that the folding includes folding the upper portion relative to the lower portion about a living hinge (see para. 0040 of Lucking).
Regarding claim 3, the modified method of Kallstrand discloses that during the folding the upper portion relative to the lower portion, folding the removable partition such that a portion of the removable partition extends outside an end of the body when the body is in closed configuration (tape is bend backwards over the recess and extends out through the air inlet) (Kallstrand, col. 2, lines 18-28).
Regarding claim 5, the modified method of Kallstrand discloses after folding, joining a first side edge and a second side edge of the upper portion of the body with a first side edge and a second side edge of the lower portion of the body such that an air gap between the upper portion and the lower portion is reduced (snap fit see para. 0041 of Lucking).


Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kallstrand et al. (5,533,505) in view of Asking et al. (6,102,035), and in view of Lucking et al. (2008/0190424) as applied to claim 1 above and in further view of Miekka et al. (2003/0196661).
Regarding claim 4, the modified method of Kallstrand does not specifically disclose that the manufacturing process includes that the body is one of a plurality of bodies in the filling devices, and the conveying includes conveying a dry powder drug into a chamber of a lower portion of each of the bodies simultaneously.
Miekka teaches a powder inhaler manufacturing process wherein a blister is one of a plurality of blisters that are placed in the filling device, and the conveying includes conveying a dry powder drug into a chamber of each of the blisters simultaneously (blister packs are filled in a moving line containing ten blister packs across the line width; ten metering fill unit are spaced across this line so that ten packs are filled simultaneously) (para. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have duplicated the body and the filling device dispensers of the modified method of Kallstrand such that that the body is one of a plurality of bodies in the filling devices, and the conveying includes conveying a dry powder drug into a chamber of a lower portion of each of the bodies simultaneously as taught by Miekka to efficiently mass produce more inhalers for distribution to more patients.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 8-9 and 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 29 of U.S. Patent No. 9,446,209. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 6, claim 6 of Pat. ‘209 has everything as claimed, the only difference is that the present application’s claim 6 does not recites the toroidal disaggregation chamber and is recited as a method of use that is specific to the structure of the device already recited in claim 6 of pat. ‘209.
Regarding claim 13, claim 6 of Pat. ‘209 has everything as claimed, the only difference is the present application’s claim 13 is recited in a broader manner without the toroidal disaggregation chamber.
Regarding claim 8-9, 13-14, claim 6 also has everything as claimed. Specifically regarding claim 8 and 9, the limitations are related specifically to how the device is operated and used specifically in relation to the structure as recited.
Regarding claim 12, claim 29 of pat. ‘209 has everything as claimed with the only difference is the present application’s claim 13 is recited in a broader manner without the toroidal disaggregation chamber.
Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,446,209 in view of Kallstrand et al. (5,533,505). 
Regarding claim 7, claim 6 of Pat. ‘209 has everything as claimed, but does not specifically disclose that the removing partition includes peeling a bond between the partition and the lower portion of the body.
Kallstrand teaches an inhaler in which a removable partition is bonded to a lower portion of a body to seal a dry powder drug within a compartment (covering the recess around the powder compartment) (col. 2, lines 17-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the partition of claim 6 of pat. 209 to be bonded such that removal peels the bond from the lower portion of the body as taught by Kallstrand in order to properly seal the dry powder drug to prevent contamination while the inhaler is stored and not in use.
Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,446,209 in view of Lastow et al. (2009/0250058).
Regarding claim 10, claim 6 of Pat. ‘209 does not specifically recite the chamber is a first chamber and the dry powder drug is a first dry powder drug; the lower portion of the body defines a second chamber containing a second dry powder drug, the exit channel fluidically coupled to the second chamber via the exit opening; and the inhaling on the mouthpiece produces a flow of intake air within the second chamber to disaggregate the second dry powder drug, the disaggregated second dry powder drug exiting the inhalation device via the exit channel.
However, Lastow teaches an inhaler comprising a first chamber that comprises a first dry powder drug and the body defines a second chamber containing a second dry powder drug, the exit channel fluidically coupled to the second chamber via the exit opening and the inhaling on the mouthpiece produces a flow of intake air within the second chamber to disaggregate the second dry powder drug, the disaggregated second dry powder drug exiting the inhalation device via the exit channel (see FIG. 6a and 6b with two cavities 4 each filled with a dry powder drug both being fluidically coupled to the exit channel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lower portion of the body of claim 6 of pat. 209 such that the chamber is a first chamber and the dry powder drug is a first dry powder drug; the lower portion of the body defines a second chamber containing a second dry powder drug, the exit channel fluidically coupled to the second chamber via the exit opening; and the inhaling on the mouthpiece produces a flow of intake air within the second chamber to disaggregate the second dry powder drug, the disaggregated second dry powder drug exiting the inhalation device via the exit channel as taught by Lastow in order to provide higher dosage inhalers for patients that require higher dosages for treatment of their ailments.

Claims 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,446,209 in view of Lucking et al. (2008/0190424).
Regarding claim 16, claim 6 of Pat. ‘209 does not specifically disclose that the partition includes a folded portion between the upper portion of the body and the lower portion of the body.
However, Lucking teaches an inhaler with a partition (6; foil) that includes a folded portion between the upper portion of the body and the lower portion of the body (para. 0040; see also FIG. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the partition of claim 6 of Pat. ‘209 to be folded between the upper and lower portion of the body as taught by Lucking in order to allow the partition to easily be peeled off to allow the medicament to be released while the inhaler is used (para. 0043).
Claims 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,446,209 in view of Jahnsson (6,286,507).
Regarding claim 17, claim 6 of Pat. ‘209 does not specifically disclose a flow structure defines a plurality of channels within the exit passageway.
However, Jahnsson teaches an inhaler with a flow structure (89; second divider) defines a plurality of channels within the exit passageway (28) (see FIG. 9; col. 8, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the exit passageway of claim 6 of Pat. ‘209 a flow structure defines a plurality of channels within the exit passageway as taught by Jahnsson in provide further deagglomeration before delivery to the user (col. 8, lines 1-15).

Allowable Subject Matter
Claims 15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Widerstrom (7,533,668), Jahnsson (6,105,574), Asking et al. (5,918,594), Kallstrand et al. (5,660,169) all teach single use inhalers comprising a body with upper and lower portions comprising a compartment covered with a partition. Derrick et al. (CA2252890) teaches a method of manufacturing a receptacle for storing dry powders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619